Citation Nr: 0013535	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  96-41 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compound, comminuted fracture of the middle and ring fingers 
of the left hand, with muscle weakness and probable traumatic 
arthritis, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to March 
1964.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York. 

During the pendency of the appeal, the BVA, in a May 1998 
decision, remanded the case for further development, and 
following the accomplishment of the requested development, 
the case was returned to the Board for appellate review.  
Additionally, the BVA, in the May 1998 decision, denied the 
claim of entitlement to service connection for a heart 
disorder as not well-grounded.


FINDING OF FACT

Residuals of a compound, comminuted fracture of the middle 
and ring fingers of the left hand, with muscle weakness and 
probable traumatic arthritis, are not productive of favorable 
ankylosis of two digits of one hand involving either the ring 
and little fingers, the middle and little fingers, or the 
middle and ring fingers.


CONCLUSION OF LAW

The scheduler criteria for an evaluation in excess of 10 
percent for residuals of a compound, comminuted fracture of 
the middle and ring fingers of the left hand, with muscle 
weakness and probable traumatic arthritis, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5223 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection was granted in June 1991 for a compound, 
comminuted fracture of the left hand middle and ring fingers 
with muscle weakness and probable traumatic left hand 
arthritis, and a 10 percent evaluation was assigned. 

On VA examination in October 1995, the veteran was reported 
to have been on duty in April 1962 when the hatch cover on a 
personnel carrier fell on both of his hands.  This resulted 
in a left-hand laceration and fractures to all his fingers 
except his thumb.  On discharge from the hospital, he had a 
sensation of numbness and pain, and when discharged from the 
hospital, he had about 50 percent of the strength in his 
hands with some decrease in strength up to the present time.  
He also had marked stiffness in cold weather and pain in the 
cold.  He indicated that his hands always felt cold and that 
small bumps came and went in the finger joints.  In the last 
four digits of his left hand he had pain when he attempted to 
grasp something.  He currently took ibuprofen 200 milligrams 
about six times a day and soaked his fingers in warm water 
when he had difficulty with stiffness.  

On physical examination, there was tenderness of the fingers 
elicited.  There were no significant scars.  There were no 
effusions or deformities.  There was no limitation of motion.  
Fine movements of the hand appeared to be normal, but there 
was a decrease in strength on the left to about 3/5 as 
compared to the right at 5/5.  There was alleged decrease in 
pinprick sensation in a glove-like fashion over both hands.  
Elsewhere, pinprick sensation appeared intact.  Grasp was 
poor on the left.  An X-ray of the hands revealed deformity 
of the distal phalanx of the left fourth finger consistent 
with a sequela of an old traumatic process.  The diagnosis 
was status post fractured fingers of both hands with post-
traumatic arthritis in both hands and diminution of grasp on 
the left, as well as an alleged decrease in pin prick 
sensation in both hands to the level of the wrists.  

At his November 1996 RO hearing, the veteran testified that 
he fractured all four fingers of his left hand in an accident 
in the service.  He stated that the middle and ring fingers 
were the worst.  He also indicated that he fractured the 
fingers on his right hand.  He stated that he developed 
numbness in his fingers and sometimes they tightened up.  He 
had to rub the whole hand to get the circulation going again.  
He had pain in the last four digits of the left hand when he 
attempted to grasp something.  The veteran stated that he 
could grasp an object but he could not feel what he had in 
his hands.  He thought this was due to either weakness, loss 
of sensation or the cold.  The veteran indicated that his 
left-hand disorder had limited his daily activities with 
respect to dressing, cooking, and driving.  He stated he was 
ambidextrous.  The veteran indicated that he could move his 
hands and make a fist.           

In a March 1997 treatment record from Community Health Plan, 
the veteran complained of left-hand numbness and loss of 
strength over the prior year.  He also reported pain in the 
dorsum of the left hand.    

In a February 1998 private electrodiagnostic report from 
Community Health Plan, the veteran's right and left median 
nerves and right and left ulnar nerves were tested.  The 
conclusions were that the veteran had mild bilateral carpal 
tunnel syndrome, mild bilateral sensory neuropathy in the 
ulnar nerve, and no evidence for ulnar entrapment in Guyon's 
canal.

On VA examination of the joints in December 1998, the veteran 
complained of mostly hypersensitivity to the tips of digits 
three and four of the left hand and cold intolerance with a 
sense of cold in the hands and blanching with very little 
exposure.  He complained of morning stiffness in the hand and 
could take several hours to work out the joint.  
Occasionally, he observed swelling in these joints, but no 
redness or increased temperature.  The cold sensitivity left 
him with a numbness and an inability to feel what he touched 
so that he might drop things, as he was insensitive to what 
he was holding.  He complained of fatigability of the left 
hand.  With the exception of hypersensitivity to left digits 
three and four, the previously enumerated symptoms were 
bilateral in nature without the weakness of grip on the 
right.          

Physical examination revealed rather normal looking hands.  
X-ray studies at the time of the last examination revealed a 
slight deviation of the distal phalanx of the fourth digit.  
There was no noticeable joint enlargement or palpable 
synovial thickening or fluid present in the small joints of 
the hand.  Dexterity, as determined by moving each of the 
fingertips to the tip of the thumb in rapid succession, was 
accurate.  The intrinsic muscles of the fingers, thenar, and 
hypothenar eminencies were of normal bulk.  The grip was 
bilaterally strong, but there was some give-away on the left.  
With rapid opening and closing of the hand, both hands seemed 
to fatigue at the same rate.  The veteran claimed decreased 
sensation over the volar surfaces of the fingers equally 
bilaterally, thumbs excluded, and the tips of digits three 
and four and on the left were exquisitely tender to pinprick.  
Tinel sign was bilaterally positive.  Radial pulses were 
equal and strong bilaterally.  The range of motion of all 
joints of the fingers was full.  The veteran could close the 
fingertips to the palm of his hand and move the thumb 
diagonally across the palm touching the base of the fifth 
finger.  

The fatigue indicated on rapid opening and closing of the 
hand was about 75 percent of the examiner's.  The examiner's 
review of the electrodiagnostic studies from Community Health 
Plan, dated in February 1998, revealed mild slowing across 
the wrist suggestive of mild carpal tunnel syndrome, as well 
as slowing in the ulnar groove.  The impression was status 
post traumatic injury to digits three and four of the left 
hand resulting in compound comminuted fractures of the distal 
phalanges and producing a chronic hypersensitivity at the 
finger tips; cold sensitivity of the hands; and bilateral 
fatigability of the hands with decrease in grip, left more 
than right, perhaps due to the sensitivity of digits three 
and four.  The examiner indicated that diagnoses two and 
three, indicated above, could be related to the early signs 
of carpal tunnel syndrome and compatible with the 
electodiagnostic studies alluded to in the narrative.  The 
examiner stated that these symptoms were less likely due to 
the original service-connected injury to digits three and 
four with the exception of that aspect of the grip when 
pressure is applied to the fingertips producing acute release 
of any objects held.   


Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a scheduler 
evaluation of the veteran's service-connected disorder has 
been properly developed, and that no further assistance to 
the veteran is required on this issue to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1999).

According to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.    

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand involving either the ring and little fingers, the 
middle and little fingers, or the middle and ring fingers, 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
warranted for favorable ankylosis of two digits of one hand 
involving either the index and little fingers, the index and 
ring fingers, or the index and middle fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5223. 

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's residuals of a 
compound, comminuted fracture of the middle and ring fingers 
of the left hand, with muscle weakness and probable traumatic 
arthritis, is not warranted.  In this respect, the evidence, 
including the October 1995 and December 1998 VA examinations, 
does not reveal favorable ankylosis of two digits of one hand 
involving either the index and little fingers, the index and 
ring fingers, or the index and middle fingers.  In fact, the 
October 1995 and December 1998 VA examiners found that there 
was no limitation of motion.  Further, the Board observes 
that the December 1998 VA examiner found that the early signs 
of carpal tunnel syndrome, as shown on the electrodiagnostic 
studies from Community Health Plan, were less likely due to 
the original service-connected injury to digits three and 
four.  Indeed, the Board finds that the evidence shows the 
veteran's left finger symptoms are limited to post traumatic 
arthritis, some give-away in grip strength, decreased 
sensation over the volar surfaces of the fingers, and 
positive Tinel's sign.  Accordingly, the veteran does not 
meet the criteria for an evaluation in excess of 10 percent 
under Diagnostic Codes 5003, 5010 and 5223.  Hence, an 
increased evaluation for the veteran's disorder of the 
fingers is not warranted.  

Further, there is no evidence demonstrating that his disorder 
of the fingers causes a significant or marked interference 
with daily activities beyond that contemplated by the current 
scheduler provisions, or that it necessitates frequent 
periods of hospitalization so as to warrant an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (1999).  The Board also 
observes that the veteran was never hospitalized for his 
disorder of the fingers.  Accordingly, the Board concludes 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's disorder of the 
fingers. 

The Board wishes to point out that in evaluating the 
veteran's residuals of a compound, comminuted fracture of the 
middle and ring fingers of the left hand, with muscle 
weakness and probable traumatic arthritis, the Board 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Significantly, however, with respect to this disorder of the 
fingers, the Board notes well that objective evidence of 
painful pathology such as either disuse atrophy or 
incoordination on use have not been objectively verified.  
Although the December 1998 VA examiner found that the 
veteran's hands fatigued, with rapid opening and closing, at 
about 75 percent of the examiner's rate, the Board does not 
find that this symptom, when considered alone, would warrant 
an increased rating.  In this respect, as favorable ankylosis 
of the fingers was not demonstrated on his October 1995 and 
December 1998 VA examinations, the veteran's fatigue on use 
of his left hand has sufficiently been taken into account in 
the current 10 percent evaluation.  Moreover, it is well to 
recall that the disability rating itself is recognition that 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, these 
regulations do not provide a basis for an increased rating 
for the veteran's service-connected disorder of the fingers. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, 

however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for residuals of a compound, 
comminuted fracture of the middle and ring fingers of the 
left hand, with muscle weakness and probable traumatic 
arthritis, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

